COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


     BRUCE EZELL,                                           §                 No. 08-20-00238-CV

                                        Appellant,          §                    Appeal from the

     v.                                                     §              County Court at Law No. 2

     SCOTT R. CRAWLEY,                                      §               of Travis County, Texas1

                                        Appellee.           §              (TC# C-1-CV-20-003262)



                                                JUDGMENT

           The Court has considered this cause on Appellant’s agreed motion for voluntary dismissal

of the appeal, and concludes the motion should be granted and the appeal should be dismissed.

We therefore dismiss the appeal. Pursuant to the parties’ agreement, each will bear their own

costs. See TEX.R.APP.P. 42.1(d). This decision shall be certified below for observance.

           IT IS SO ORDERED THIS 31ST DAY OF MARCH, 2021.


                                                       JEFF ALLEY, Justice

Before Rodriguez, Palafox, and Alley, JJ.




1
    We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.